1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ihara et al essentially for reasons of record noting the following.
The instant steps of “displacing the first mould…to ensure contact” and “adjusting a contact distance…to ensure a desired contact distance” are submitted to be taught in the applied reference.  The instant steps are drafted so that they would read on a single step of beginning displacing the mold –ie, to ensure the contact—and continuing such displacement so that the attachment dots are compressed by the mold to ensure a desired contact distance—ie, the dots are deformed by the contact to the desired dot shape/dimensions.  This is exactly what is disclosed in Ihara et al at paragraph 0017, lines 22-26—ie, the adhesive columns/dots are “caused by pressure applied during bonding…to deform in a manner”.  The pressure is being applied by a mold that is being 
2.Claims 1, 2, 4-9, 11-15, 18-20, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al for reasons of record as set forth in paragraph 3 of the previous action and paragraph 1, supra.
3.Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive. Applicant suggests that Ihara et al does not disclose the instant steps of “displacing…” and “adjusting…” .  However, such is respectfully submitted to not be so.  While applicant submits that the two steps are reciting additional features—ie, apparently according to applicant, they must be considered to be two separate and distinct steps—such is simply not so.  As noted in paragraph 1, supra, the displacing and adjusting steps can be regarded as a single displacing step wherein the mold displacement starts and continues to contact and deform the adhesive columns/attachment dots.  Ie, both of the displacing and adjusting steps are in fact at least readable on a single displacement step that performs both steps.  There is no question that Ihara et al employs a single displacing step that includes displacing and adjusting as set forth in the instant claims.  The amalgamation of two steps into a single step is clearly within the skill level of the art.  While applicant cites portions of Ihara et al that do not clearly teach a deformation of the adhesive columns/attachment dots, lines 22-26 of paragraph 0017 do disclose such deformation by the mold.  Stretching of the 
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742